DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13, 14 and 16 recite the limitation "the maximum number of the transform coefficient level flags".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “the maximum number of the transform coefficient level flags is different from whether or not the transform is applied to the current block.” This is unclear with respect to what the maximum number of the transform coefficient level flags is different from.	
Claim Rejections - 35 USC § 102



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US20200329257A1), hereinafter referred to as Zhao.
Regarding claim 1, Zhao discloses image decoding method performed by a decoding apparatus, the method comprising:
receiving a bitstream including residual information (See [0099] and FIG. 7);
deriving a quantized transform coefficient for a current block based on the residual information included in the bitstream;
deriving a residual sample for the current block based on the quantized transform coefficient (See [0102] and [0103]); and
generating a reconstructed picture based on the residual sample for the current block (See [0103]),
wherein the residual information is derived through different syntax elements based on whether or not a transform is applied to the current block (See [0172] and [0212]).
Regarding claim 2, Zhao discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhao discloses the image decoding method of claim 1, wherein the residual information includes a first transform coefficient level flag related to whether or not a transform coefficient level for the quantized transform coefficient is greater than a first threshold value, and a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value (See [0174]- rem_abs_gt1_flag and  rem_abs_gt2_flag), and
wherein the second transform coefficient level flag is decoded in different ways based on whether or not transform is applied to the current block (See [0173], [0174], [0180], [0181] and [0182]- [0184]).
Regarding claim 3, Zhao discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhao discloses the image decoding method of claim 1, wherein the residual information includes a context syntax element coded based on a context, and
wherein the context syntax element includes a significant coefficient flag related to whether or not the quantized transform coefficient is a non-zero significant coefficient, a parity level flag related to a parity of a transform coefficient level for the quantized transform coefficient, a first transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a first threshold value, and a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value (See [0174]).
Regarding claim 13, Zhao discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhao discloses the image decoding method of claim 1, wherein the residual information includes transform coefficient level flags related to whether or not a transform coefficient level for the quantized transform coefficient is greater than predetermined thresholds (See [0174]- rem_abs_gt1_flag and rem_abs_gt2_flag), and
wherein the maximum number of the transform coefficient level flags is different from whether or not the transform is applied to the current block (See [0173], [0174], [0180], [0181] and [0182]- [0184]).
Regarding claims 5-7 and 14, claims 5-7 and 14 are rejected under the same art and evidentiary limitations as determined for the methods of claims 1-3 and 13.
Examiner submits that in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder. Zhao discloses methods and apparatuses for video encoding/decoding performing inverse function (See [0017] and FIGS. 6 and 7).
 Regarding claims 15-18, claim 15-18 are rejected under the same art and evidentiary limitations as determined for the methods of claims 1-3 and 13. Furthermore, Zhao discloses non-transitory computer-readable storage medium storing a bitstream causing a decoding apparatus to perform a video/image decoding method (See [0025] and [0250])



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Choi et al. ("CE7-related: High throughput coefficient coding depending on the sub-block size." JVET-L0325, Joint Video Experts Team (JVET) of ITU-TSG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 12th Meeting: Macao, CN,3 October 2018), hereinafter referred to as Choi 
Regarding claim 4, Zhao discloses all the limitations of claim 3 and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhao discloses image decoding method of claim 3, wherein the deriving the quantized transform coefficient comprises:
decoding the first transform coefficient level flag, and decoding the parity level flag; and
deriving the quantized transform coefficient based on a value of the decoded parity level flag and a value of the decoded first transform coefficient level flag (See [0174]).
Zhao does not explicitly disclose wherein the decoding the first transform coefficient level flag is performed prior to the decoding the parity level flag.
However, Choi from the same or similar endeavor of video compression discloses wherein the decoding the first transform coefficient level flag is performed prior to the decoding the parity level flag (Abstract and page 3 - swap the order of par _level _flag and rem_ abs gtl flag. In this contribution, par _level _flag is only present if rem_ abs gtl flag is equal to 1).
number of context coded bins for coefficients level coding. (Choi, Abstract).
Regarding claims 8 and 19, claims 8 and 19 are rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/FABIO S LIMA/Primary Examiner, Art Unit 2486